DETAILED ACTION
Status of Claims
1. 	This office action is in response to preliminary amendment dated 5/15/2020.
2. 	Claims 2-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Independent Claim 2 Limitation
Abstract Idea

Certain Methods of Organizing Human Activity
in response to the request for the first security and the second security, generating, via the electronic entertainment revenue system, a generic securities template to provide data fields for data from a logical representation of a generic securities bundle;
Mental Process
in response to receiving the request for the first security and the second security, generating, via the electronic entertainment revenue system, based on at least the first security and the second security, a securities bundle during a 

in response to generating the securities bundle during the predetermined time period, via the electronic entertainment revenue system, generating a specific securities template from the generic securities template;
Certain Methods of Organizing Human Activity
updating, via the electronic entertainment revenue system, the specific securities template with data fields based on the data from the generated securities bundle;
Mental Process
storing, via the electronic entertainment revenue system, in memory of the entertainment revenue system, data representing the specific securities bundle template that includes data representing a data structure including data fields representing an index to future revenue, the first security, the first 

receiving a second user input from an interface of a computer associated with the entertainment revenue system via a communication network, in which the second user input indicates a request to purchase the securities bundle;
Certain Methods of Organizing Human Activity
processing, via the electronic entertainment revenue system, the request to purchase the securities bundle;
Certain Methods of Organizing Human Activity
transmitting, via the interface of the electronic entertainment revenue system, an indication of the processed request via an interface of a remote device, in which the interface of the remote electronic device and the interface of the electronic entertainment revenue system are in electronic communication over the communication network;
Certain Methods of Organizing Human Activity
retrieving, via the electronic entertainment revenue system, from memory of the entertainment revenue system, data 

automatically and in real time unbundling, from the retrieved specific securities bundle template, the data representing the securities bundle back into its component securities including data representing the first security and data representing the second security;
Certain Methods of Organizing Human Activity
selecting data representing the first security from data representing the securities bundle;
Mental Process
automatically and in real time processing a request for an offer for sale of the first security of the security bundle separate from the second security via an interface of a computer of an electronic aftermarket 

automatically and in real time communicating information regarding the offer for sale via an interface of a computer associated with a special interest trust entity via the communication network; and
Certain Methods of Organizing Human Activity
simultaneously,
(i) automatically and in real time communicating information regarding a third security from data representing a second securities bundle via an interface of a computer associated with a market center via the communication network, while
(ii) automatically and in real time communicating information regarding a negotiation of a futures contract through an exchange via the communication network.
Certain Methods of Organizing Human Activity



See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
The dependent claims merely limit the abstract idea to – types of securities bundles, types of entertainment events, investor qualification, and loyalty points – that are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.

Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
At a high level, as used in this document, the term “computer” is intended to encompass a personal computer, server pool, workstation, server, network computer, personal data assistant (PDA), dumb terminal, cell phone, pager, text message device, mainframe, or any other suitable data processing device.”).  Examiner thus finds that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving first user input indicating request for first and second security based on first and second type entertainment event; generating securities template; generating a securities bundle indexed to future revenues from first and second entertainment event; generating, updating and storing securities template; receiving first user input indicating request to purchase securities bundle; processing request; unbundling back to component securities; selecting and processing offer for sale of first security data; communicating offer for sale associated with special interest trust; negotiating futures contract – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a computer” is not sufficient for patent eligibility.  Thus, they are not indicative of integration into a practical application.

Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic computer to perform the steps of – receiving first user input indicating request for first and second security based on first and second type entertainment event; generating securities template; generating a securities bundle indexed to future revenues from first and second entertainment event; generating, updating and storing securities template; receiving first user input indicating request to purchase securities bundle; processing request; unbundling back to component securities; selecting and processing offer for sale of first security data; communicating offer for sale associated with special interest trust; negotiating futures contract – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claim limitations fail to transform the abstract idea of – bundling, purchasing and unbundling securities indexed to entertainment revenue – into significantly more.
Hence, the claims are ineligible under Step 2B.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-12, 14-16, 18-21
Claims 2-12, 14-16, 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaufman (US 7,062,457 B1) in view of Maerz et al. (US 2002/0019792 A1).

Claim 2:
A method of operating an electronic entertainment revenue system to communicate with interfaces of computers and electronic remote devices over a communication network to provide securities bundles based on entertainment events, said method comprising:

(See Kaufman: Figs. 2-9;
Col. 1: lines 5-25 25 (“This invention relates to a method and system for entertainment production financing. More particularly, this invention relates to a method and system that simultaneously provides (1) the general public with an on-line investment opportunity to purchase securities whose return, if any, is based on the performance of entertainment productions distributed by major entertainment companies; (2) the general public with an on-line investment opportunity requiring only a very modest investment amount that is proportionate to the investor's financial capacity to absorb risk; and (3) major entertainment companies with the opportunity to secure significant amounts of guaranteed equity-based financing for a significant number of entertainment productions on a cost efficient basis through a system (described herein) involving a new source of equity capital from the general public which has not been available prior to this invention”))
Col. 8 lines 30-40 (“Participation Trust Units relating to two or more underlying Output Films—i.e., couple for sale”)
in response to the request for the first security and the second security, generating, via the electronic entertainment revenue system, a generic securities template to provide data fields for data from a logical representation of a generic securities bundle;
(See Kaufman: 
Col. 3: lines 5-65 (“The present invention provides for a system pursuant to which, on a guaranteed long-term commitment basis, a group of two or more major entertainment companies ("Participating Entertainment Companies") will create and sell separate contractual interests ("Contractual Interests") relating to a large number of Entertainment Productions produced and distributed by such Participating Entertainment Companies--each providing for a contractual indexed return based on the performance of the underlying Entertainment Production--to a third party entity (the "Financing Entity"); 
Col. 16: lines 5-15 (“The payout from a Participating Entertainment Company to the Financing Entity with respect to each purchased Contractual Interest is preferably related to the box office gross receipts of the underlying Entertainment Production.  For example, a payout matrix that specifies a percentage based on the entertainment production's negative cost and domestic U.S. box office gross receipts (or U.S. and Canadian box office gross receipts) can be used to determine the payments to the Financing Entity”))
in response to receiving the request for the first security and the second security, generating, via the electronic entertainment revenue system, based on at least the first security and the second security, a securities bundle during a predetermined time period that is indexed to future revenues from at least the first entertainment event and the second entertainment event;
Col. 3: lines 5-65 (“The present invention provides for a system pursuant to which, on a guaranteed long-term commitment basis, a group of two or more major entertainment companies ("Participating Entertainment Companies") will create and sell separate contractual interests ("Contractual Interests") relating to a large number of Entertainment Productions produced and distributed by such Participating Entertainment Companies--each providing for a contractual indexed return based on the performance of the underlying Entertainment Production--to a third party entity (the "Financing Entity").
Col. 9: lines 5-65 (“return on investment such purchaser will realize at any given level of indexed performance”)
Col. 16: lines 5-15 (“The payout from a Participating Entertainment Company to the Financing Entity with respect to each purchased Contractual Interest is preferably related to the box office gross receipts of the underlying Entertainment Production.  For example, a payout matrix that specifies a percentage based on the entertainment production's negative cost and domestic U.S. box office gross receipts (or ”)
in response to generating the securities bundle during the predetermined time period, via the electronic entertainment revenue system, generating a specific securities template from the generic securities template;
(See Maerz: Para [0038] (“A POPS basket can be a collection of POPs that are grouped together with respect to certain criteria determined by the Decision Matrix discussed below.”)
updating, via the electronic entertainment revenue system, the specific securities template with data fields based on the data from the generated securities bundle;
(See Maerz: Para [0048] (“POP Structure/Update refers to both steps and information that are critical in the process of creating a POPS basket.”)
storing, via the electronic entertainment revenue system, in memory of the entertainment revenue system, data representing the specific securities bundle template that includes data representing a data structure including data fields representing an index to future revenue, the first security, the first entertainment event, the second security, and the second entertainment event;
(See Maerz: Para 
[0038] (“he various POPS baskets may include but are not limited to including sitcoms, dramas, Movies of the Week, science fiction programs, syndicated shows, and children's shows.”)
[0046] (“Select Structure Detail”)
receiving a second user input from an interface of a computer associated with the entertainment revenue system via a communication network, in which the second user input indicates a request to purchase the securities bundle;
The transaction server 116 receives electronic information from client information appliances 102 regarding those Participation Trust Units which a user, using an associated client information appliance 102, wishes to purchase.”)
processing, via the electronic entertainment revenue system, the request to purchase the securities bundle;
(See Kaufman: Fig. 9; Col. 13 lines 5-15 (“Thus, when a user clicks (uses an input device to access a computer program function) on an icon of the Website, representing an intent to purchase a selected Participation Trust Unit, the information stored in the cookie file on the client information appliance 102 is transmitted to billing information appliance 160.”)
transmitting, via the interface of the electronic entertainment revenue system, an indication of the processed request via an interface of a remote device, in which the interface of the remote electronic device and the interface of the electronic entertainment revenue system are in electronic communication over the communication network;
retrieving, via the electronic entertainment revenue system, from memory of the entertainment revenue system, data representing the specific securities bundle template that includes data representing a data structure including data fields representing the index to future revenue, the first security, the first entertainment event, the second security, and the second entertainment event;
(See Maerz: Figs. 4, 5)
automatically and in real time unbundling, from the retrieved specific securities bundle template, the data representing the securities bundle back into its component securities including data representing the first security and data representing the second security;
(See Maerz: Para [0081], [0083])

(See Maerz: Para [0062], [0071])
automatically and in real time processing a request for an offer for sale of the first security of the security bundle separate from the second security via an interface of a computer of an electronic aftermarket trading system via the communication network;
automatically and in real time communicating information regarding the offer for sale via an interface of a computer associated with a special interest trust entity via the communication network; and
(See Maerz: Para [0080], [0081])
simultaneously,
(i) automatically and in real time communicating information regarding a third security from data representing a second securities bundle via an interface of a computer associated with a market center via the communication network, while
(ii) automatically and in real time communicating information regarding a negotiation of a futures contract through an exchange via the communication network.
(See Kaufman: Col. 11 lines 5-25 (“any suitable type of information appliance device 102 that is capable of communicating with other components of a communications network, and which includes one or more user interfaces for enabling a user to input information, view or otherwise perceive presented (e.g., displayed) information, and select or otherwise manipulate such presented information”)

Claims 12, 16 are similar to claim 2 and hence rejected on similar grounds.

Claim 3:

(See Kaufman: 
Col. 2: lines 40-55
(“Historically, and because of practical market considerations and cost and other constraints on the ability of equity arrangers to efficiently and economically access and aggregate capital for the financing of Entertainment Productions to the general public, the opportunity to invest in these Risk Transfer Strategy Transactions has been limited to strategic and institutional investors and high net worth individuals.  Risk Transfer Strategy Transactions have been unavailable to the general public for investments in small amounts.  Moreover, only a small portion of the general public, meeting certain financial standards, have been able to invest in Portfolio Strategy Transactions, which still required minimum investments of several thousand dollars and a payment period of several years to realize a potential return of the investment”)
Col. 11: lines 15-40
(“Furthermore, individual investors will have the opportunity to pit themselves against other investors and to track their performance and skills.  For example, there could be publicity for those "mini-moguls" interested in displaying their track record and investment acumen and success”))

Claim 4:
in which the first entertainment event is a movie event and the second entertainment event is a sporting event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).  Examiner notes that it would have been obvious to use the same financing scheme to fund a sporting broadcast event.


in which the first entertainment event is a musical event and the second entertainment event is a movie event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”))

Claim 6:
in which the securities bundled is purchased via a special purpose trust.
(See Kaufman: Col. 9: lines 5-65
(“The cost and Payout Schedule for each Contractual Interest and each corresponding Mirror Contractual Interest preferably will be designed to achieve the following objectives: (a) provide the Financing Entity with the ability to recoup, on a "portfolio basis," at least the aggregate cost of all Contractual Interests respectively, plus financing costs. (b) provide public investors who purchase Participation Trust Units with meaningful "upside" investment opportunities with respect to Participation Trust Units relating to individual over-performing Output Films. (c) provide each Participating Entertainment Company with meaningful "downside" risk transfer financing on individual underperforming Output Films”)

Claim 7:
in which the special purpose trust provides funds immediately.
(See Kaufman: Col. 9: lines 40-65
“Each Participating Entertainment Company will preferably make the Participation Payout payment on each Contractual Interest sold to the Financing Entity on a date soon after the initial theatrical release date of the underlying Output Film.  The Operating Entity (or, alternatively, Financing Entity) preferably ”)

Claim 8:
in which the special purpose trust provides funds through a funding schedule.
(See Kaufman: Col. 9: lines 40-50 (“the payment schedule for each Participation Trust Unit is preferably posted on the Website”))

Claim 9:
in which the securities bundle comprises a plurality of securities having a rate of return rating that is shared.
(See Kaufman: Col. 18: lines 15-35 (“The return to the Holder of a purchased Participation Trust Unit can be, for example, calculated as a function of a varying, fixed, or sliding scale percentage of the box office gross receipts of the related Entertainment Production, or a certain fixed rate of return, or any other suitable formula.  Preferably, in the case where the Participation Trust Units are offered by the Operating Entity, the payment to a Holder of a Participation Trust Unit by the Operating Entity is in proportion to the payments made to the Operating Entity under the Mirror Contractual Interest, which in turn is preferably proportional to the Participation Payout to the Financing Entity from the Participating Entertainment Company for the corresponding Contractual Interest.  Likewise, in the alternative embodiment, where the Participation Trust Units are offered by the Financing Entity, the payment to a Holder preferably is in proportion to the Participation Payout to the Financing Entity from the Financing Entity from the Participating Entertainment Company for the corresponding Contractual Interest”)

Claim 10:

See Maerz: Para
[0065] (“The POPs/POPS Simulated Exchange can serve two purposes, the first being trade data aggregation for use in popularity and demographic analysis and the second being the name recognition saturation of the individual POPS brands prior to actual listing of the securities on a national exchange”)
[0084] (“The Simulated Exchange allows potential investors to preview--via a mock trading procedure--various television scripts, treatments, or pilots, and to provide their opinion of whether these scripts, treatments, or pilots will receive network commitments for an episodic television show.  Thus, this simulated exchange can serve two purposes, the first being trade data aggregation for use in popularity and demographic analysis and the second being the name recognition saturation of individual POPS brands--termed "branding"--prior to the actual listing of the securities on a national exchange”)
[0086] (“With funding potentially available through investment in POPS, POPS will provide a targeting apparatus for creating, producing, and funding television programming to a worldwide audience with the use of the personal computer and the Internet.  Consequently, as the creation of popular shows is more efficiently financed, fewer shows will be produced that will ultimately fail. POPS can reduce the risks associated with the existing process of television programming”))

Claim 11:
in which determining whether the request to purchase is submitted by an entity that is qualified further comprises:
determining whether the entity has the qualifications to purchase the securities bundle.
(See Kaufman: 
Col. 2: lines 40-55
Historically, and because of practical market considerations and cost and other constraints on the ability of equity arrangers to efficiently and economically access and aggregate capital for the financing of Entertainment Productions to the general public, the opportunity to invest in these Risk Transfer Strategy Transactions has been limited to strategic and institutional investors and high net worth individuals.  Risk Transfer Strategy Transactions have been unavailable to the general public for investments in small amounts.  Moreover, only a small portion of the general public, meeting certain financial standards, have been able to invest in Portfolio Strategy Transactions, which still required minimum investments of several thousand dollars and a payment period of several years to realize a potential return of the investment”)
Col. 11: lines 15-40
(“Furthermore, individual investors will have the opportunity to pit themselves against other investors and to track their performance and skills.  For example, there could be publicity for those "mini-moguls" interested in displaying their track record and investment acumen and success”))

Claim 14
in which the first entertainment event is a movie event and the second entertainment event is a sporting event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).  Examiner notes that it would have been obvious to use the same financing scheme to fund a sporting broadcast event.

Claim 15
in which the first entertainment event is a musical event and the second entertainment event is a movie event.
The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).

Claim 18
in which the first entertainment event is a movie event and the second entertainment event is a sporting event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).  Examiner notes that it would have been obvious to use the same financing scheme to fund a sporting broadcast event.

Claim 19:
in which the first entertainment event is a musical event and the second entertainment event is a movie event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).  

Claim 20:
in which the first entertainment event is a musical event.
The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).  

Claim 21:
in which the second entertainment event is a movie event.
(See Kaufman: Col. 19: lines 30-35 (“The method and system of this invention are widely applicable to movies, network television productions, shows, theatrical performances, and other entertainment productions requiring relatively large amounts of capital to produce, as previously described”)).  

Claims 13, 17
Claims 13, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaufman in view of Maerz further in view of Glover et al. (US 2002/0042742 A1).

Claim 13:
The combination of Kaufman + Maerz does not disclose:
“in which the entity has loyalty points accumulated from purchases of tickets to entertainment events, and in which the entity uses at least a portion of the loyalty points to purchase the securities bundle”
However, Glover discloses the above limitation (See Glover Para [0009] – [0018])



Claim 17 is substantially similar to claim 13 and hence rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693